247 U.S. 350 (1918)
SUNDAY LAKE IRON COMPANY
v.
TOWNSHIP OF WAKEFIELD.
No. 38.
Supreme Court of United States.
Argued November 9, 1917.
Decided June 3, 1918.
ERROR TO THE SUPREME COURT OF THE STATE OF MICHIGAN.
Mr. Horace Andrews, with whom Mr. William P. Belden was on the briefs, for plaintiff in error.
Mr. James A. O'Neill for defendant in error.
*352 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
This is a writ of error to a state court and the only matter for our consideration is the claim that contrary to the Fourteenth Amendment plaintiff in error was denied equal protection of the laws by the State Board of Tax Assessors which assessed its property for 1911 at full value, whereas other lands throughout the county were generally assessed at not exceeding one-third of their actual worth. Proceeding in entire good faith, an inexperienced local assessor adopted the valuation which his predecessor had placed upon the company's property  $65,000.00; the County Board of Review approved his action. Reviewing this in the light of a subsequent detailed report by experts appointed under a special act of the legislature passed in April, 1911, to appraise all mining properties, the State Board raised the assessment to $1,071,000.00; but, because of alleged lack of time and inadequate information, it declined to order a new and general survey of values or generally to increase other assessments, notwithstanding plaintiff in error represented and offered to present evidence showing that they amounted to no more than one-third of true market values.
The purpose of the equal protection clause of the Fourteenth Amendment is to secure every person within the State's jurisdiction against intentional and arbitrary discrimination, whether occasioned by express terms of a statute or by its improper execution through duly constituted agents. And it must be regarded as settled that intentional systematic undervaluation by state officials of *353 other taxable property in the same class contravenes the constitutional right of one taxed upon the full value of his property. Raymond v. Chicago Union Traction Co., 207 U.S. 20, 35, 37. It is also clear that mere errors of judgment by officials will not support a claim of discrimination. There must be something more  something which in effect amounts to an intentional violation of the essential principle of practical uniformity. The good faith of such officers and the validity of their actions are presumed; when assailed, the burden of proof is upon the complaining party. Head Money Cases, 112 U.S. 580, 595; Pittsburgh &c. Ry. Co. v. Backus, 154 U.S. 421, 435; Maish v. Arizona, 164 U.S. 599, 611; Adams Express Co. v. Ohio, 165 U.S. 194, 229; New York State v. Barker, 179 U.S. 279, 284, 285; Coulter v. Louisville & Nashville R.R. Co., 196 U.S. 599, 608; Chicago, Burlington & Quincy Ry. Co. v. Babcock, 204 U.S. 585, 597.
The record discloses facts which render it more than probable that plaintiff in error's mines were assessed for the year 1911 (but not before or afterwards) relatively higher than other lands within the county although the statute enjoined the same rule for all. But we are unable to conclude that the evidence suffices clearly to establish that the State Board entertained or is chargeable with any purpose or design to discriminate. Its action is not incompatible with an honest effort in new and difficult circumstances to adopt valuations not relatively unjust or unequal. When plaintiff in error first challenged the values placed upon the property of others no adequate time remained for detailed consideration nor was there sufficient evidence before the Board to justify immediate and general revaluations. The very next year a diligent and, so far as appears, successful effort was made to rectify any inequality. The judgment of the court below must be
Affirmed.